Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 have been examined and rejected. This Office action is responsive to the RCE filed on 08/25/2020, which has been entered in the above identified application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over Stafford et al. (US 20160306431 A1, hereinafter Stafford) in view of King et al. (US 20110164029 A1, hereinafter King).

As to independent claims 1, 17 and 20, Stafford teaches an artificial reality system (paragraph [0037], systems and methods for navigating a scene displayed on a head-mounted display (HMD) by applying a pinch and hold gesture are described) comprising: 
an image capture device configured to capture image data representative of a physical environment (paragraph [0039], A camera system, e.g., one or more digital cameras, one or more infrared cameras, one or more depth cameras, etc., captures image data of the HMD 102 and of the hands 130A and 130B of the user 106); 
a head-mounted display (HMD) configured to output artificial reality content (Fig. 1, paragraph [0038], A user 106 is wearing an HMD 102 on his/her head; paragraph [0041], Upon analyzing the positions and orientations of the hands 130A and 130B and of the HMD 102, the processor of the computing device generates image data to be rendered on the HMD 102; 202A display is the rendered artificial reality content); and processing circuitry having access to memory (Fig. 8, a processor 914 of HMD 102) to implement:
a gesture detector configured to identify, from the image data, a gesture comprising a motion of two fingers from a hand to form a pinching configuration (paragraph [0007], The computing device analyzes data from the sensors of the finger segments to determine that a pinch and hold gesture is performed by at least two of the finger segments) and a subsequent pulling motion toward the HMD while in the pinching configuration (Fig. 2E, paragraph [0062], Upon determining that pinch and hold gestures are performed using hands 130A and 130B by the user 106, the processor of the computing device determines from image data of the hands 130A and 130B whether a pull-in gesture illustrated in line item a in FIG. 2A or a push-out gesture illustrated in line item b in FIG. 2A is performed by the user 106; upon determining that the hands 130A and 130B move in the direction 260, the processor of the computing device determines that the pull-in gesture is performed and generates data for zooming-in the scene 202A; the pull-in gesture is to move toward the HMD),
a user interface (UI) engine configured to generate a UI input element in response to identifying the gesture (Fig. 1, paragraph [0047], the processor of the computing device generates data for rendering a cue, within the scene 202A, at a location of a point of contact between one or more fingers of an image of a hand of the user 106 and a thumb of the image when the processor determines that a pinch and hold gesture is performed with the hand.  For example, a cue 110A is displayed, within the scene 202A, at a location L1 of a point of contact between a finger of the image 108A and a thumb of the image 108A; the cue 110A is the generated UI input element ),
a rendering engine configured to render the UI input element as an overlay to at least some of the artificial reality content (Fig. 1, paragraph [0045], the processor of the computing device enables overlay of the images 108A and 108B onto remaining objects within the scene 202A.  As yet another example, the scene 202A is displayed when the user 106 is playing a game using the HMD 102 and the computing device.  During the play of the game, the other objects are displayed within the scene 202A.  Moreover, during the play of the game, the user 106 makes pinch and hold gestures using his/her hands 130A and 130B, and the pinch and hold gestures are captured as image data by the camera system to display the images 108A and 108B within the scene 202A; paragraph [0047], a cue 110A is displayed, within the scene 202A, at a location L1 of a point of contact between a finger of the image 108A and a thumb of the image 108A).
Stafford does not teach:
rendering the UI input element includes modifying the UI input element in response to the subsequent pulling motion, and wherein the modifications to the UI input element correspond to adjusted input values.
King teaches:
rendering the UI input element includes modifying the UI input element in response to the subsequent pulling motion, and wherein the modifications to the UI input element correspond to adjusted input values (Fig. 3A, Fig. 3B, paragraph [0024], FIG. 3B shows graph 132 that includes triangle 122 and graph 134 that includes triangular prism 128, which the user sees on display 102.  The user can generate triangle 122 by using three fingers to touch display surface 118 at three touch points 120a, 120b, and 120c.  The user lifts or pulls up 124 the three fingers substantially perpendicular to the surface at substantially the same time to a distance from display surface 118, and pauses 126 for at least a predetermined time (for example, one second).  These movements indicate a 3D gesture input that is associated with extrusion of triangle 122, resulting in triangular prism 128 having a cross section that corresponds to triangle 122.  The height H (or thickness) of triangular prism 128 is proportional to the amount of movement of the fingertips perpendicular to the surface; the triangle 122 is the UI element, 128 is the modified UI element, the amount of movement of the fingertips perpendicular to the surface is the adjusted input values, the height H (or thickness) of triangular prism 128 is the modification to the UI element).
Since Stafford teaches a system of controlling interface objects based on user gesture on the display artificial reality system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate rendering the UI input element includes modifying the UI input element in response to the subsequent pulling motion, and wherein the modifications to the UI input element correspond to adjusted input values, as taught by King, as the prior arts are in the same application field of user hold and pull gesture operating over the screen display, and King further teaches a pull gesture to manipulate a screen displayed  interface object. By incorporating King into Stafford would improve the integrity of Stafford’s system by allowing rendering a 2D object into a 3D object on a display (King, paragraph [0024[).

As to dependent claims 2, and 18, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein to identify the gesture, the gesture detector is further configured to: determine, from the image data, that the pinching configuration is in the vicinity of a UI pinch element (Fig. 1, paragraph [0047], For example, a cue 110A is displayed, within the scene 202A, at a location L1 of a point of contact between a finger of the image 108A and a thumb of the image 108A.).

claims 3, and 19, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the gesture detector is further configured to: 
identify, after identifying the gesture, further movement of the hand while the two fingers are in the pinching configuration (paragraph [0062], upon determining that pinch and hold gestures are performed using hands 130A and 130B by the user 106, the processor of the computing device determines from image data of the hands 130A and 130B whether a pull-in gesture illustrated in line item a in FIG. 2A).

As to dependent claim 4, the rejection of claim 3 is incorporated. King teaches the artificial reality system of claim 3, wherein the rendering engine is further configured to: further modify the UI input element in response to the further movement of the hand and in a manner corresponding to the further movement of the hand (Fig. 3A, Fig. 3B, paragraph [0024], the user can generate triangle 122 by using three fingers to touch display surface 118 at three touch points 120a, 120b, and 120c.  The user lifts or pulls up 124 the three fingers substantially perpendicular to the surface at substantially the same time to a distance from display surface 118; the triangle 122 is the UI input element; user could further drag triangle to change the height of 3d triangle prism 128).

As to dependent claim 5, the rejection of claim 4 is incorporated. King teaches the artificial reality system of claim 4, wherein to modify the UI input element in a manner corresponding to the further movement of the hand, the rendering engine is further configured to: modify the UI input to indicate a further adjusted value (Fig. 3A, Fig. 3B, paragraph [0024], the user can generate triangle 122 by using three fingers to touch display surface 118 at three touch points 120a, 120b, and 120c.  The user lifts or pulls up 124 the three fingers substantially perpendicular to the surface at substantially the same time to a distance from display surface 118; the triangle 122 is the UI input element, the distance is the input value; user could further drag triangle to change the height of 3d triangle prism 128).

As to dependent claim 6, the rejection of claim 5 is incorporated. King teaches:
 the artificial reality system of claim 5, wherein the rendering engine is further configured to: render the further modified UI input element (Fig. 3A, Fig. 3B, paragraph [0024], the user can generate triangle 122 by using three fingers to touch display surface 118 at three touch points 120a, 120b, and 120c.  The user lifts or pulls up 124 the three fingers substantially perpendicular to the surface at substantially the same time to a distance from display surface 118; the triangle 122 is the UI input element; user could further drag triangle to change the height of 3d triangle prism 128).


As to dependent claim 7, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the gesture detector is further configured to: determine, from the image data, that the pinching configuration has ceased (paragraph [0063], upon determining that pinch and hold gestures are performed using hands 130A and 130B by the user 106; hold gesture means that the pinching configuration has ceased).

As to dependent claim 8, the rejection of claim 7 is incorporated. Stafford teaches the artificial reality system of claim 7, wherein the user interface engine is further configured to: identify, responsive to determining that the pinching configuration has ceased, an input value (paragraph [0063], upon determining that pinch and hold gestures are performed using hands 130A and 130B by the user 106, the processor of the computing device determines from image data of the hands 130A and 130B whether a pull apart gesture illustrated in line item c in FIG. 2A or a push together gesture illustrated in line item d in FIG. 2A is performed by the user 106); and 
generate, based on the input value, updated artificial reality content (paragraph [0062], upon determining that the hands 130A and 130B move in the direction 260, the processor of the computing device determines that the pull-in gesture is performed and generates data for zooming-in the scene 202A).

As to dependent claim 9, the rejection of claim 8 is incorporated. Stafford teaches the artificial reality system of claim 8, wherein the rendering engine is further configured to: render the updated artificial reality content (paragraph [0062], On the other hand, upon determining that the hands 130A and 130B move in the direction 260, the processor of the computing device determines that the pull-in gesture is performed and generates data for zooming-in the scene 202A; the display 202A is modified by the pull-in gesture moving).

As to dependent claim 10, the rejection of claim 1 is incorporated. Stafford teaches:
Fig.1, paragraph [0041], the processor of the computing device generates image data to be rendered to display the image 108A and the image 108B within a scene 202A which is the environment image data).

As to dependent claim 11, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein to identify the gesture, the gesture detector is further configured to: identify the gesture as corresponding to an entry in a gesture library (paragraph [0046], when the processor of the computing device determines from the image data captured using the camera system that one or more fingers of a hand of the user 106 are in contact with a thumb of the hand, the processor determines that a pinch gesture is performed using the hand).

As to dependent claim 12, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the two fingers from the hand are a thumb and index finger (paragraph [0038], the user 106 performs a pinch gesture, e.g., brings his/her thumb in contact with one or more of his/her other fingers, etc., using his/her hand 130A and performs a pinch gesture using his/her other hand 130B.  Examples of the one or more other fingers of a hand include an index finger, a middle finger, a ring 
finger, and a little finger.).

As to dependent claim 13, the rejection of claim 1 is incorporated. King teaches
(Fig. 3A, Fig. 3B, paragraph [0024 The user lifts or pulls up 124 the three fingers substantially perpendicular to the surface at substantially the same time to a distance from display surface 118).

As to dependent claim 14, the rejection of claim 1 is incorporated. King teaches
 the artificial reality system of claim 1, wherein the subsequent pulling motion includes a pulling motion of the two fingers (Fig. 3A, Fig. 3B, paragraph [0024 The user lifts or pulls up 124 the three fingers substantially perpendicular to the surface at substantially the same time to a distance from display surface 118).

As to dependent claim 15, the rejection of claim 1 is incorporated. Stafford teaches the artificial reality system of claim 1, wherein the image capture device is integrated within the HMD.the image capture device is integrated within the HMD (paragraph [0039], A camera system, e.g., one or more digital cameras, one or more infrared cameras, one or more depth cameras, etc., captures image data of the HMD 102 and of the hands 130A and 130B of the user 106).

As to dependent claim 16, the rejection of claim 1 is incorporated. King teaches
 the artificial reality system of claim 1, wherein the UI input element is at least one of: a one-dimensional continuous variable slider; a one-dimensional discrete variable slider; a switch; a menu; a radial item picker; a radial slider; a color picker; a volumetric color picker; or a progress slider (Fig. 15A, paragraph [0063], the user can control blending of two textures by adjusting relative heights of fingertips 382a and 382b above regions 380a and 380b, respectively.  For example, pulling up fingertip 382b will cause the second texture to be given more weight when applied to the selected surface; 380a and 380b are menu items).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 4-6, 17, and 20.

Applicant's arguments filed 08/25/2020 have been fully considered but they are not persuasive.
	As to independent claim 1, Applicant argues that combination of Stafford in view of King does not teach the newly added feature of the claim. Contrary as argued by the applicant, Stafford teaches a user generating a UI element 110A overlaying the background interface based on the pinch and pull gesture in the HMD based virtual environment (Stafford, Fig. 1, paragraph [0045]-[0047]). Applicant argues that either Stafford or King does not teach “rendering the UI input element includes modifying the UI input element in response to the subsequent pulling motion, and wherein the modifications to the UI input element correspond to adjusted input values”. Contrary as argued by the applicant, the combination prior art King teaches by Fig. 3A, 3B, and paragraph [0024] that the triangle 122 is the UI element, 128 is the modified UI element, the amount of movement of the fingertips perpendicular to the surface is the adjusted input values, the height H (or thickness) of triangular prism 128 is the modification to the 
As to independent claims 17 and 20, the claim recites similar elements, the response is similar as above described in response to claim 1.

	As a conclusion, Stafford in view of King teaches the amended independent claims 1, 17 and 20.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143